Citation Nr: 0633186	
Decision Date: 10/26/06    Archive Date: 11/14/06

DOCKET NO.  05-00 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility for United States Department 
of Veterans Affairs (VA) benefits.


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 2004 decision of the Regional Office (RO) 
of the Department of Veterans Affairs (VA), in Manila, the 
Republic of the Philippines, which denied legal entitlement 
to VA benefits.

In June 2005, the appellant presented testimony at a personal 
hearing before the undersigned Veterans Law Judge at the 
Manila RO.  A transcript of that hearing has been associated 
with the claims folder.


FINDING OF FACT

The service department has certified that the appellant had 
no recognized service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.


CONCLUSION OF LAW

The criteria to qualify as a veteran for the purpose of 
entitlement to basic eligibility for VA benefits have not 
been met.  38 U.S.C.A. §§ 101, 107 (West 2002); 38 C.F.R. 
§§ 3.1, 3.40, 3.41, 3.203 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Title 38 of the United States Code authorizes the Secretary 
of VA (Secretary) to prescribe the nature of proof necessary 
to establish entitlement to veterans' benefits.  See 38 
U.S.C.A. § 501(a)(1).  Under that authority, the Secretary 
has promulgated 38 C.F.R. § 3.203(a) and (c), to govern the 
conditions under which the VA may extend veterans' benefits 
based on service in the Philippine Commonwealth Army.  Those 
regulations require that service in the Philippine 
Commonwealth Army (and thus veterans' status) be proven with 
either official documentation issued by a United States 
service department or verification of the claimed service by 
such a department.  38 C.F.R. § 3.203(a) (requiring service 
department documentation of service where available), § 
3.203(c) (requiring service department verification of 
service where documentation is not available).

In cases for VA benefits where the requisite veteran status 
is at issue, the relevant question is whether qualifying 
service is shown under Title 38 of the United States Code and 
the regulations promulgated pursuant thereto.  Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Where service 
department certification is required, see 38 C.F.R. § 
3.203(c), the service department's decision on such matters 
is conclusive and binding on VA.  Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992). Thus, if the United States service 
department does not verify the claimed service, the 
applicant's only recourse lies within the relevant service 
department, not with VA.  Soria, 118 F. 3d at 749.

In short, under 38 C.F.R. § 3.203, a claimant is not eligible 
for VA benefits based on Philippine service unless a United 
States service department documents or certifies their 
service.  Soria, 118 F. 3d at 749.

In this case, the appellant does not have the requisite 
qualifying service for purposes of VA benefits.  The National 
Personnel Records Center (NPRC) replied in May 2003 that the 
appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerillas, in the 
service of the United States Armed Forces.

The appellant submitted an affidavit from the Philippine Army 
that shows that he had guerilla service in the United States 
Army.

The appellant's own assertions and those from other sources 
besides a United States service department (to include the 
Philippine Army affidavit) as to his particular service fail 
to meet the requirements of 38 C.F.R. § 3.203(a) because the 
assertions do not constitute a document from a United States 
service department.  Alternatively, the United States service 
department's (i.e., the NPRC's) communications that failed to 
verify the alleged service are binding on VA.  38 C.F.R. 
§ 3.203; Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  The 
service department has determined that the appellant had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces.  Moreover, the certificate that 
he submitted does not verify his service pursuant to the 
applicable regulations, as necessary for entitlement to VA 
benefits.  The Board must therefore find that the appellant 
did not have the type of qualifying service, enumerated in 38 
C.F.R. § 3.40, that would confer basic eligibility for VA 
benefits.  Accordingly, the appellant's claim for entitlement 
to basic eligibility for VA benefits must be denied, due to 
the absence of legal merit or lack of entitlement under the 
law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board has considered whether the notice provisions set 
forth in 38 U.S.C.A. §§ 5103, 5103A, 5107 and 38 C.F.R. § 
3.159 are applicable to this claim.  The Board finds that 
because the claim at issue is limited to statutory 
interpretation, the notice provisions do not apply in this 
case.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
VAOPGCPREC 5-2004 (June 2004), 69 Fed. Reg. 59989 (2004) (VA 
not required to provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit).  Accordingly, the Board 
finds no prejudice toward the appellant in proceeding with 
the adjudication of his claim.


ORDER

Basic eligibility for VA benefits is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


